UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6525



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PAULA V. MOSS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-94-35, CA-97-139-4)


Submitted:   September 22, 1998           Decided:   October 19, 1998


Before NIEMEYER and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paula V. Moss, Appellant Pro Se.     Robert Edward Bradenham, II,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paula V. Moss seeks to appeal the district court’s order

denying her motion filed under 28 U.S.C.A.§ 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Moss, Nos. CR-94-35; CA-97-139-4

(E.D. Va. Mar. 6, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2